internal_revenue_service national_office technical_advice_memorandum date tam-164089-03 cc fip b04 number release date third party contact index uil no case-mis no -------------------------------------- ---------------------------- ------------------------------ ------------------------- taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference -------------------------------------- ----------------- ------------------------------- ---------------- -------------- ---------- legend parent taxpayer state a date b date c issue -------------------------------------- ------------------------------------------------------- ---------- -------------------------- ------------------------- whether life_insurance_reserves based upon the net_surrender_value of insurance contracts should be reduced by the net value of risks reinsured on a yearly renewable term yrt basis conclusion reserves calculated under sec_807 of the internal_revenue_code are to be reduced by the net value of risks reinsured on a yrt basis this reduction is tam-164089-03 required even for contracts with net surrender values in excess of the reserves calculated under sec_807 facts taxpayer is a life_insurance_company within the meaning of sec_816 and is subject_to the tax imposed by sec_801 taxpayer is organized under the laws of state a and is subject_to the regulatory supervision of the state a commissioner of insurance among its various life_insurance products taxpayer issues individual whole_life_insurance policies and other permanent insurance plans for which it purchases reinsurance on a yrt basis under a yrt reinsurance treaty taxpayer purchases reinsurance with respect to some or all of its mortality risk during the following policy year on a particular insurance_policy or group of policies the mortality risk is equal to the excess of the face_amount of the policy over taxpayer’s policy reserve at the end of the policy year if the insured dies during a policy year for which a yrt treaty was in effect the yrt reinsurer indemnifies taxpayer for the portion of the mortality risk for which reinsurance was purchased the yrt reinsurance does not transfer any liability from taxpayer to the reinsurer for its obligation to pay the net_surrender_value as described by sec_807 to the policyholder or beneficiary either upon demand or as a portion of the benefit payable upon death on its annual_statement taxpayer shows aggregate reserves for its life_insurance contracts and on a separate schedule the net value of risks reinsured including those covered by yrt treaties on its original returns for date c taxpayer determined the amount of life_insurance_reserve for each contract by first ascertaining the contract’s net_surrender_value and then calculating under sec_807 a federally prescribed reserve for each contract pursuant to sec_807 taxpayer treated the larger of the net_surrender_value or the reserve amount calculated under sec_807 as the life_insurance_reserve for the contract to the extent that the amount did not exceed the annual_statement reserve for the contract taxpayer then reduced the amount of the life_insurance_reserve determined under sec_807 by the net value of risks reinsured on a yrt basis on date b taxpayer submitted an informal claim_for_refund asserting that its original computation method was incorrect because its obligation with respect to the net_surrender_value is unchanged by the reinsurance treaty and because the net_surrender_value is a current_liability rather than a reserve taxpayer contends that for contracts with net surrender values in excess of the reserves determined under sec_807 the amount of life_insurance_reserves determined under sec_807 should not have been reduced by the net value of risks reinsured on a yrt basis taxpayer tam-164089-03 proposes to treat the net increase in its life_insurance_reserves resulting from this modification as a change in basis within the meaning of sec_807 the field argues that total_reserves carried by the ceding company and the reinsurer for federal tax purposes should not be more than the reserves that were held by the ceding company prior to engaging in the yrt treaty because actuarially the total obligations under the contract have not changed they further argue that sec_1_801-4 of the regulations and sec_807 of the code should be read together to require that sec_807 life_insurance_reserves based upon net_surrender_value be reduced for the net value of risks reinsured on a yrt basis you have requested our advice whether tax_reserves held by taxpayer that are based on the net_surrender_value of certain life_insurance contracts should be reduced by the net value of risks reinsured on a yrt basis law and analysis licti of every life_insurance_company sec_801 defines life_insurance_company_taxable_income as life_insurance_gross_income minus life_insurance_deductions sec_803 and sec_807 life_insurance_deductions include net increases in such reserves sec_804 sec_805 sec_807 life_insurance_gross_income includes net decreases in life_insurance_reserves sec_801 imposes a tax on the life_insurance_company_taxable_income sec_807 sets forth the manner of computing life_insurance_reserves for purposes of measuring life_insurance_gross_income or deductions specifically sec_807 provides that other than for purposes of sec_816 relating to qualification as a life_insurance_company the amount of the life_insurance_reserve with respect to any contract is the greater of i the net_surrender_value of the contract or ii the reserve determined under sec_807 often referred to as the federally prescribed reserve in no event however may the reserve for any contract exceed the amount taken into account with respect to that contract as of that time in determining statutory annual_statement reserves as defined in sec_809 sec_807 flush language sec_807 provides that the net_surrender_value of an insurance_or_annuity_contract is determined with regard to any penalty or charge which would be imposed on surrender but without regard to any market_value adjustment on surrender the net_surrender_value constitutes the amount returnable to the policyholder during the policyholder’s lifetime absent terminal or chronic illness that accelerates the death_benefit or market_value adjustments although the net_surrender_value will if based upon a fixed account or the crediting of interest generally increase over time the value may fluctuate up and down if all or a portion of the cash_value of the policy is based upon the investment return of underlying separate_accounts the terms of the tam-164089-03 underlying contract determine whether the amount_at_risk fluctuates in tandem with the changes in net_surrender_value or remains level the net_surrender_value therefore represents a current contractual cash benefit under the policy in contrast to statutory or federally prescribed reserves which are a present measure of future obligations less future premiums to be paid see staff of jt comm on tax’n 98th cong 2d sess general explanation of the revenue provisions of the deficit_reduction_act_of_1984 comm print blue_book sec_807 provides that the federally prescribed reserve for any contract must be determined using i the tax_reserve_method applicable to that type of contract ii the greater of the applicable_federal_interest_rate or the prevailing_state_assumed_interest_rate and iii the prevailing commissioners standard tables for morbidity or mortality adjusted as appropriate to reflect the risks such as substandard risks incurred under the contract which are not otherwise taken into account forth in the annual_statement with respect to items described in sec_807 but not including any reserve attributable to deferred and uncollected premiums if establishment of such reserves is not permitted under sec_811 sec_809 defines statutory_reserves as the aggregate amount set sec_1_801-4 of the income_tax regulations provides in pertinent part that reserves held by the insurance_company with respect to the net value of risks reinsured in other solvent companies whether or not authorized are to be deducted from the company’s life_insurance_reserves the regulations include an example that specifically involves yrt reinsurance the example states that if an ordinary policy with a reserve of dollar_figure is reinsured in another solvent company on a yearly renewable term basis and the reserve on such yearly renewable term policy is dollar_figure the reinsured company shall include dollar_figure dollar_figure minus dollar_figure in determining its life_insurance_reserves the regulation interpreted the definition of life_insurance_reserves in former sec_801 which is now contained in sec_816 sec_807 includes life_insurance_reserves as defined in sec_816 among deductible reserve items in general where a provision of prior_law was carried over to the new part i of subchapter_l as added by the tax_reform_act_of_1984 pub_l_no 98th cong 2d sess in the absence of contrary guidance congress intended the new provision to be interpreted in a manner consistent with the prior_law provision to the extent not inconsistent with the new provision house report pincite see also senate report pincite and bluebook pincite sec_1_801-4 clearly requires an insurance_company to reduce the amount of its life_insurance_reserves by the net value of risks reinsured on a yrt basis there in no indication in sec_807 its legislative_history or in the regulations thereunder that the amount of an insurance company’s life_insurance_reserves as determined under sec_807 are not to be adjusted for net value risks reinsured on a yrt basis thus sec_1_801-4 continues to apply in post-1983 years tam-164089-03 taxpayer argues that the differences between yrt reinsurance and proportional reinsurance or coinsurance of life_insurance policies should be reflected in the calculation of tax_reserves under a coinsurance treaty the reinsurance coverage is provided in the same form as that of the direct policy issued to the policyholder the reinsurer receives a proportionate share of the gross premiums on the underlying policies net of an annual expense allowance reflecting the ceding company’s current administrative expenses on the policies and assumes a proportionate share of the policy obligations including the risk of loss due to excessive mortality or morbidity lapses cash surrenders and investment risks inherent in the contract guarantees see tiller and tiller life health and annuity reinsurance 2d ed in contrast yrt treaties affect only the mortality or morbidity risk and none of the obligations inherent in the current_liability to pay a contract’s net_surrender_value insurance reserves for the net value of risks reinsured on a yrt basis when promulgated the regulation responded in part to concerns that reinsurance offsets should not be dependent upon whether the reinsurer was authorized c the no double counting rule that the regulation is consistent with the general tax principle incorporated in section nonetheless the applicable regulation explicitly requires the reduction of all life nothing in this part shall permit- the same item to be counted more than once for reserve purposes or any item to be deducted either directly or as an increase in reserves more than once the regulation is also consistent with the reformulated computational rules for the addition of net_surrender_value to the computation of federal tax_reserves in sec_807 does not void the regulatory requirement that the net value of risks reinsured on a yrt basis be taken into account in the computation of deductible life_insurance_reserves determining the allowable reserve deduction sec_807 provides that the amount of the life_insurance_reserve with respect to any contract is the greater of i the net_surrender_value of the contract or ii the reserve determined under sec_807 subject_to the annual_statement cap because a comparison must be made to determine which is greater - the net_surrender_value or the federally prescribed reserves - the net_surrender_value is for this purpose treated as a component of reserves following taxpayer’s logic to an extreme any time the sec_807 amount is equal to the net_surrender_value the reserves would not be life_insurance_reserves because they would not be based on mortality or morbidity tables sec_807 determines the amount of the life_insurance_reserves for a contract regardless of the role of net_surrender_value in that determination accordingly the tam-164089-03 regulation continues to require reduction of life_insurance_reserves even if those reserves are based on the net_surrender_value of the contract surrender_value is not a life_insurance_reserve and therefore not required to be reduced by the net value of risks reinsured on a yrt basis sec_807 mandates a 10-year spread if any change in basis of computing reserves causes an increase or decrease in a company’s life_insurance_reserves the blue_book pincite states that taxpayer also argues that sec_807 lends support to its position that net changes in the net_surrender_value of a contract are not subject_to the year spread because apart from its use as a minimum in determining the amount of life_insurance tax_reserves the net_surrender_value is not a reserve but a current_liability taxpayer contends in the alternative that the increase in total_reserves caused by regardless of whether a particular change in net_surrender_value constitutes a change in basis under sec_807 sec_807 as stated above specifically characterizes the net_surrender_value as a component of the calculation of life_insurance_reserves life_insurance_reserves based upon net_surrender_value are still life_insurance_reserves and as such are still required by the regulation to be reduced by the net value of risks reinsured on a yrt basis permitting a deduction for unreduced life_insurance_reserves plus the credit for yrt reinsurance is no different from the additional deduction available when a company offers qualified_supplemental_benefits if a taxpayer elects to state the charges for such benefits separately sec_807 explicitly allows an additional reserve for those benefits without regard to the possibility that total_reserves may be increased taxpayer makes two arguments that supplemental benefits if not separately charged are an element of net_surrender_value so that total_reserves are increased by making them qualified and that an additional reserve for qualified_supplemental_benefits has been specifically allowed despite possible double counting taxpayer’s argument is self-defeating as a specific statutory provision allows a reserve for qualified_supplemental_benefits adopting taxpayer’s position that life_insurance_reserves based upon net_surrender_value should not be adjusted would produce a significant increase in total life_insurance_reserves yet neither the statute nor the underlying regulations carve out a special rule with respect to the net value of reinsured risks under this fact pattern of the full net_surrender_value that taxpayer should be allowed for federal tax purposes to deduct at a minimum its current contractual liabilities for the contract this assumes the desired answer and disregards the entirety of the annual_statement and statutory accounting statement of statutory accounting principles ssap no - life contracts mandates that a company hold for annual_statement purposes minimum reserves equal to cash surrender values even if the mortality risk is reinsured under a yrt treaty this gross amount is indeed stated on a company’s annual finally taxpayer argues because the annual_statement begins with an inclusion tam-164089-03 statement however credits for reinsurance including those under yrt treaties are also set forth on the annual_statement in a separate schedule k of the code provides that it may not be used or cited as precedent a copy of this technical_advice_memorandum is to be given to taxpayer section
